4:20-cv-00202-SAL   Date Filed 01/21/20   Entry Number 1   Page 1 of 14
4:20-cv-00202-SAL   Date Filed 01/21/20   Entry Number 1   Page 2 of 14
4:20-cv-00202-SAL   Date Filed 01/21/20   Entry Number 1   Page 3 of 14
4:20-cv-00202-SAL   Date Filed 01/21/20   Entry Number 1   Page 4 of 14
4:20-cv-00202-SAL   Date Filed 01/21/20   Entry Number 1   Page 5 of 14
4:20-cv-00202-SAL   Date Filed 01/21/20   Entry Number 1   Page 6 of 14
4:20-cv-00202-SAL   Date Filed 01/21/20   Entry Number 1   Page 7 of 14
4:20-cv-00202-SAL   Date Filed 01/21/20   Entry Number 1   Page 8 of 14
4:20-cv-00202-SAL   Date Filed 01/21/20   Entry Number 1   Page 9 of 14
4:20-cv-00202-SAL   Date Filed 01/21/20   Entry Number 1   Page 10 of 14
4:20-cv-00202-SAL   Date Filed 01/21/20   Entry Number 1   Page 11 of 14
4:20-cv-00202-SAL   Date Filed 01/21/20   Entry Number 1   Page 12 of 14
4:20-cv-00202-SAL   Date Filed 01/21/20   Entry Number 1   Page 13 of 14
4:20-cv-00202-SAL   Date Filed 01/21/20   Entry Number 1   Page 14 of 14
